Citation Nr: 1414917	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD), status post myocardial infarction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to December 1964 and from December 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, which assigned an initial 30 percent evaluation for CAD, effective March 25, 2004.  Jurisdiction over the claim was subsequently transferred to the Hartford RO in Newington, Connecticut.

This case was previously before the Board in April 2012, at which time the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the portion of the April 2012 Board decision pertaining to this matter and remanded the matter to the Board for action consistent with the Memorandum Decision.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran last had an examination, a VA Disability Benefits Questionnaire (DBQ) conducted by his private cardiologist, to determine the current degree of severity of his service-connected CAD in November 2010.  Private inpatient treatment records dated in September 2011 detail that the Veteran was admitted for treatment due to chest pain and reflect continued findings of ischemic heart disease.  In the June 2013 Memorandum Decision, the Court noted that the Board had failed to address the September 2011 private treatment records showing that the Veteran's service-connected CAD may have worsened, which could support the need for a higher disability rating or another medical examination to properly decide the claim. 

Based on the discussion in the Court's June 2013 Memorandum Decision as well as private inpatient treatment records dated in September 2011 detailing continued and potentially increased heart symptomatology since the November 2010 DBQ, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected CAD.

The record also reflects that the Veteran has received medical treatment for his CAD from the VA Connecticut Healthcare System (VACTHCS) and the VA Medical Center (VAMC) in West Haven, Connecticut.  However, as the claims files and Virtual VA file only include treatment notes dated up to January 2012, all additional pertinent VA treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records from the VACTHCS and West Haven VAMC for the period from January 2012 to the present.  

2.  Then, the RO should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected CAD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided by the examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

